USDC IN/ND case 1:19-cr-00100-DRL-SLC document 159 filed 04/19/21 page 1 of 1


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                                CAUSE NO. 1:19-CR-100 DRL-SLC

 DUSTIN COLEMAN,

                         Defendant.

                                              ORDER

       The court has reviewed the findings and recommendation of Magistrate Judge Susan Collins

filed March 31, 2021. On March 31, 2021, Dustin Coleman pleaded guilty to count 11 of the 13-count

indictment—charging him with wire fraud in violation of 18 U.S.C. § 1343. No party objected, and

the time to object has passed. The court now adopts the findings and recommendation in their

entirety. Subject to this court’s consideration of any plea agreement pursuant to Federal Rule of

Criminal Procedure 11(c), the plea of guilty to this offense as charged in the indictment is hereby

accepted, and the defendant is adjudged guilty of this offense.

       SO ORDERED.
       April 19, 2021                                  s/ Damon R. Leichty
                                                       Judge, United States District Court
